Kupferman, J. P., and Smith, J.,
dissent in part in a memorandum by Kupferman, J. P., as follows: There are five causes of action. The first four have to do with the alleged bonuses and the fifth has to do with the severance policy. I concur only with respect to dismissing the fifth cause of action.
As to the first four, the contract is specific in that "[s]uch bonuses as are awarded will be consistent with the customary policy of the company.”
There is a difference of opinion as to what the customary policy has been.
As the IAS court stated, with this dispute, its resolution "must await a trial of this action.” The defendants, having accepted such language, must adhere to it. (See, Weiner v McGraw-Hill, Inc., 57 NY2d 458.)